Citation Nr: 0843633	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a pulmonary 
condition, to include as secondary to asbestosis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a gastrointestinal 
condition/ulcers, to include as secondary to PTSD.

6.  Entitlement to service connection for depression, to 
include as secondary to PTSD.

7.  Entitlement to an effective date earlier than May 18, 
2006 for the 50 percent disability rating assigned to 
service-connected migraines.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that granted the veteran's claim of entitlement to 
service connection for migraines and assigned a 10 percent 
disability rating to same, effective June 9, 2004.  The 
January 2005 rating decision also denied the veteran's claims 
of entitlement to service connection for hearing loss; 
tinnitus; a pulmonary condition, to include as secondary to 
asbestosis; PTSD; a gastrointestinal condition/ulcers, to 
include as secondary to PTSD; and depression, to include as 
secondary to PTSD.  

The veteran submitted a timely Notice of Disagreement dated 
in March 2005.  At that time, the veteran expressed his 
disagreement with the RO's decisions as to the issues of 
service connection only.  The veteran also requested that the 
RO consider VA treatment records indicating a history of 
experiencing three or four migraines per month.  Thus, the 
veteran's statement as to the frequency of his service-
connected migraines should have been construed as a claim for 
an increased initial disability rating for same.

Subsequently, in a statement dated in July 2006, the veteran 
reiterated the claim that he is entitled to an increased 
initial disability rating for his service-connected 
migraines.  To date, it appears that the RO has not 
adjudicated the veteran's claim for an initial increased 
disability rating for service-connected migraines, received 
by the RO in March 2005 and in July 2006.  Thus, this issue 
is referred back to the RO for appropriate action.

The issues of entitlement to service connection for PTSD; a 
gastrointestinal condition/ulcers, to include as secondary to 
PTSD; and depression, to include as secondary to PTSD, 
addressed in the REMAND portion of the decision below, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not shown evidence of a bilateral hearing 
loss comporting with VA standards.

2.  Tinnitus is not attributable to the veteran's period of 
service.

3.  The veteran has not shown a current diagnosis of a 
pulmonary condition. 

4.  There is no evidence of record that the veteran submitted 
a statement that could be construed as a claim of entitlement 
to an earlier effective date for the 50 percent disability 
rate assigned to service-connected migraines prior to July 
20, 2006.

5.  There is no medical evidence of record dated in the year 
prior to May 18, 2006 which demonstrates that the veteran 
would be entitled to a 50 percent disability rating for his 
service-connected migraines.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss must be denied under the law.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

3.  The claim of entitlement to service connection for a 
pulmonary condition, to include as secondary to asbestosis, 
must be denied under the law.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)

4.  The criteria for an effective date earlier than May 18, 
2006, for the 50 percent disability rating for service-
connected migraines have not been met.  38 U.S.C.A. §§ 5101, 
5103, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.400, 4.124a, DC 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In July 2004, before the initial adjudication of the claims, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

A November 2008 VCAA letter also informed the veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for hearing loss, tinnitus, and a pulmonary 
condition, to include as secondary to asbestosis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in November 2004 
and specific opinions as to his claims of entitlement to 
service connection for hearing loss and tinnitus were 
obtained.  A VA examination as to the veteran's claim of 
entitlement to service connection for a pulmonary condition, 
to include as secondary to asbestosis, is not required 
because there is no evidence of a current pulmonary 
condition.

In this case, the veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Where a combat wartime veteran alleges he/she suffers 
disability due to an injury incurred in service, 38 U.S.C.A. 
§ 1154(b) must be considered.  38 U.S.C.A.           § 
1154(b) (2008), Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown,  8 Vet. App. 563 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this case, the veteran 
served during wartime; however, the veteran does not contend 
that he was in combat.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.

Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The veteran asserts that he was exposed to acoustic trauma in 
service as a result of his assigned duties aboard the USS 
Agerholm.  The veteran stated, in his June 2004 claim of 
entitlement to service connection for hearing loss, that the 
USS Agerholm shelled the Republic of Vietnam constantly, day 
and night, for three weeks to one month at a time, during two 
to three tours.  In his July 2006 Substantive Appeal, the 
veteran stated that he was also exposed to acoustic trauma in 
service as a result of his assigned duties aboard the USS 
Piedmont.  The veteran described both ships as extremely 
noisy repair replenishment ships.  The veteran reported that 
he wore hearing protection during the seventeen years he 
worked in a mill, post-service, as a civilian.  The veteran 
also reported that his other post-service civilian position 
was that of a nurse.  

The veteran underwent VA audiological evaluation in November 
2004 in conjunction with his claim of entitlement to service 
connection for hearing loss.  At that time, the audiologist 
reported that the veteran had a mild sensorineural hearing 
loss in the right ear, at 4000 and 600 Hertz, and a 
moderately severe sensorineural hearing loss in the right ear 
at 8000 Hertz.  The audiologist reported that the veteran had 
a moderate sensorineural hearing loss in the left ear at 8000 
Hertz only.  The veteran's pure tone thresholds, in decibels, 
for the right ear were 15, 10, 25, 25, 35, and for the left 
ear were 15, 10, 20, 20, 25, both measured at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  The veteran's 
speech recognition scores were ninety-eight percent for the 
right ear, and ninety-six for the left ear.  

The veteran's bilateral hearing loss is not a disability as 
defined by regulation, as there is no evidence that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thus, 
as a threshold matter, per 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.385, since the veteran does not have a disability as to 
bilateral hearing loss for which service connection can be 
granted, the claim of entitlement to service connection for 
bilateral hearing loss must be denied by operation of law.  

Tinnitus

As discussed above, the veteran asserts that he was exposed 
to acoustic trauma in service as a result of his assigned 
duties aboard the USS Agerholm.  The veteran stated, in his 
June 2004 claim of entitlement to service connection for 
tinnitus, that the USS Agerholm shelled the Republic of 
Vietnam constantly, day and night, for three weeks to one 
month at a time, during two to three tours.  In his July 2006 
Substantive Appeal, the veteran stated that he was also 
exposed to acoustic trauma in service as a result of his 
assigned duties aboard the USS Piedmont.  The veteran 
described both ships as extremely noisy repair replenishment 
ships.  The veteran reported that he wore hearing protection 
during the seventeen years he worked in a mill, post-service, 
as a civilian.  The veteran also reported that his other 
post-service civilian position was that of a nurse.  

The veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of tinnitus in service.  

Report of Medical Examination dated in August 1968 conducted 
for the purpose of entry into service is silent for any 
abnormality of the ears, to include the veteran's eardrums.  
Report of Medical History dated at that time is silent as to 
any history of trouble with the ears. 

Report of Medical Examination dated in August 1972 conducted 
for the purpose of separation from service is silent for any 
abnormality of the ears, to include the veteran's eardrums.  

The Board therefore finds that chronic tinnitus was not shown 
in service.  Thus, evidence of continuity of symptoms after 
discharge is required to support the claim.   38 C.F.R. § 
3.303(b) (2008).

The first post-service clinical evidence demonstrating 
tinnitus is dated in November 2004.  At that time, the 
veteran underwent VA audiological evaluation in conjunction 
with his claim of entitlement to service connection for 
tinnitus.  Records indicate that the veteran reported that he 
was near guns in a combat zone, without hearing protection, 
while serving as a ship postmaster in service.  The veteran 
reported a twenty-year occupational history as a millworker, 
with hearing protection, and a ten-year occupational history 
in nursing.  The veteran reported that he experienced 
occasional tinnitus, approximately two times per week.  The 
veteran reported that each occurrence of tinnitus lasted 
approximately thirty minutes and sounded like "bees 
buzzing."  The veteran rated his tinnitus for loudness as a 
two, for severity as a three, and for debilitation as a four 
or five, on a ten-point scale, respectively.  The audiologist 
opined that based upon the veteran's history and health 
condition, his current tinnitus was not likely caused by, or 
related to his military noise exposure.  The audiologist 
opined that the veteran's current tinnitus is more likely 
related to his health issues and occupational noise.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, while there is current evidence of tinnitus, there 
is no evidence of tinnitus during the veteran's period of 
active service, or evidence of a medical nexus between the 
veteran's period of active service and his current tinnitus.

The Board has considered the veteran's assertion that his 
tinnitus is related to service.  However, to the extent that 
the veteran ascribes his current tinnitus to exposure to 
noise in service, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that tinnitus began in service.  In this case there 
was no chronic ear disability, to include tinnitus, shown 
during service, and no record of any continuous symptoms from 
separation from service onward.  Rather, the record 
establishes that approximately thirty-two years after 
separation, the veteran has tinnitus.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). 

Because the veteran's service treatment records showed no ear 
injury or disease, and there is no competent evidence 
demonstrating that tinnitus is related to service, service 
connection for same is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pulmonary Condition

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The veteran's private treatment records dated in March 1993 
indicate that he complained of a chronic cough and was 
treated for sinusitis and acute bronchitis. Record of private 
treatment dated in February 2001 indicates that the veteran 
was diagnosed with bronchitis.  On VA examination dated in 
October 2004, the physician noted that the veteran had a 
history of asthma, but that such condition was not reported 
by the veteran, or treated at that time.  

The veteran's private and VA post-service treatment records, 
with the exception of the treatment discussed above, are 
silent for any current complaint, diagnosis, or treatment of 
a pulmonary condition, to include as secondary to asbestosis.

In this case, there is no current medical evidence showing a 
diagnosis of a pulmonary condition.  As there is no evidence 
establishing a current diagnosis of a pulmonary condition, 
there cannot be a discussion as to whether there exists a 
medical nexus between military service and a pulmonary 
condition, to include as secondary to asbestosis.  Thus, 
service connection for same is not warranted.
As a threshold matter, per 38 U.S.C.A. § 1110, since the 
veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. App. 
413 (1999).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim, 
provided also that the claim is received within one year 
after the increase.  In such cases, the Board must determine 
under the evidence of record the earliest date that the 
increased rating was factually ascertainable.  Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

A January 2005 rating decision granted service connection for 
the veteran's migraines and assigned a 10 percent disability 
rating, effective June 9, 2004, the date of the claim of 
entitlement to service connection for same.  A June 2006 
rating decision by the Portland, Oregon RO increased the 
disability rating from 10 to 50 percent, effective May 18, 
2006, the date upon which evidence of record indicated an 
increase in severity of the veteran's migraines sufficient to 
warrant an increased disability rating.  

The veteran, in his July 20, 2006 statement received by the 
RO subsequent to the June 2006 rating decision, and construed 
as a Notice of Disagreement of same, contends that he is 
entitled to an effective date earlier than May 18, 2006, for 
the award of the 50 percent disability rating for service-
connected migraines.  

In determining whether the veteran is entitled to an earlier 
effective date for the increased rating of 50 percent, the 
pertinent preliminary question is whether there are any 
communications from the veteran dated prior to July 20, 2006, 
the time of his Notice of Disagreement, that may be 
interpreted as either a formal or an informal claim for an 
earlier effective date for his 50 percent disabling service-
connected migraines.  As fully discussed below, there is no 
such communication of record.  

As discussed in the Introduction, the Board notes that the 
veteran submitted a Notice of Disagreement, dated in March 
2005, subsequent to the January 2005 rating decision that 
awarded him service connection for migraines and assigned a 
10 percent disability rating to same, effective June 9, 2004.  
The January 2005 rating decision also denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss; tinnitus; a pulmonary condition, to include as 
secondary to asbestosis; PTSD; a gastrointestinal 
condition/ulcers, to include as secondary to PTSD; and 
depression, to include as secondary to PTSD.  However, the 
veteran's March 2005 Notice of Disagreement expressed his 
disagreement with the RO's decisions as to his claims of 
entitlement to service connection only.  As service 
connection for migraines was granted at the time of the 
January 2005 rating decision, there remained no issue as to 
service connection of same with which the veteran could 
disagree.

The record reflects that subsequent to the June 2006 rating 
decision that increased the disability rating from 10 percent 
to 50 percent for service-connected migraines, effective May 
18, 2006, the first correspondence received from the veteran 
relating to same was in the form of his Notice of 
Disagreement dated on July 20, 2006, described above.  

As there was no other correspondence received from the 
veteran between the time of the June 2006 rating decision 
that assigned an increased disability rating of 50 percent 
for service-connected migraines, effective May 18, 2006, and 
the July 20, 2006 Notice of Disagreement seeking an earlier 
effective date for same, the Board finds that July 20, 2006, 
is the earliest date as of which the veteran submitted a 
statement that could be construed as a claim for an earlier 
effective date.  

The first question before the Board then is whether, based 
upon the evidence of record, it is factually ascertainable 
that the veteran's service-connected migraines warranted a 50 
percent disability rating in the one year prior to May 18, 
2006.  The evidence for consideration includes treatment 
records dated from May 18, 2005 to May 18, 2006.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2008).

The veteran's headaches are rated 50 percent disabling under 
Diagnostic Code (DC) 8100.  DC 8100 pertains to migraine 
headaches.  38 C.F.R. § 4.124a, DC 8100 (2008).  Under DC 
8100, less frequent headache attacks warrant a noncompensable 
rating.  Headaches with characteristic prostrating attacks 
averaging one in two months over the last several months 
warrant a 10 percent rating.  Migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating.  A maximum 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Thus, in analyzing whether the whether the veteran is 
entitled to an effective date earlier than May 18, 2006 for a 
50 percent disability rating for service-connected migraines, 
the Board will evaluate whether there is evidence 
demonstrating migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability in the year prior to May 18, 
2006, pursuant to the criteria found in 38 C.F.R. § 4.124a, 
DC 8100.

VA treatment records dated on August 10, 2005 indicate that 
the veteran phoned the VA medical facility and complained of 
pain and pressure on the left side of his head.  The veteran 
reported that his eye was swollen and that the pain was 
unbearable.  The veteran reported that is current pain level 
was a three on a ten-point scale.  Records indicate that when 
the veteran was seen by a physician, he reported shooting 
pain in the right side of his head for the past two weeks.  
The veteran reported a history of migraines and denied light 
sensitivity.  The veteran reported that medication was not 
helping his migraine pain.  The veteran was diagnosed with an 
atypical presentation of migraine and prescribed medication. 

VA treatment records dated on August 24, 2005 indicate that 
the veteran complained of increased migraine pain on a daily 
basis.  The veteran described the migraine as located behind 
the left eye, along the left cheekbone, and along the 
forehead.  The veteran reported that the migraine usually 
builds up and starts to hurt in the afternoon and intensifies 
before subsiding in the early morning hours.  The veteran 
reported that while experiencing the migraine, he is light 
and noise sensitive, and that his migraine is worse if he 
bends over or is using air conditioning.  The veteran 
reported mild pain relief with medication.  The veteran was 
diagnosed with increased migraine pain.    

On August 30, 2005, VA treatment records indicate that the 
veteran's wife phoned the VA medical center to report that 
the veteran was experiencing increased head pain that was 
only partially relieved by medication.

VA treatment record of a neurological consultation, dated in 
February 2006, indicate that the veteran reported a history 
of long-standing migraines that were bifrontal and responsive 
to medication.  The veteran reported that he experienced a 
new, more severe migraine headache eight months prior to this 
instance of treatment.  The veteran described the migraine as 
left-sided, and reported that he experienced left eyelid 
drooping, left side facial numbness, and left side leaning.  
The veteran reported that the migraines lasted from two 
minutes to one hour.  The veteran also reported that he 
experienced chronic, low level pain that did not remit with 
medication or ice packs.  The veteran was diagnosed with new 
headaches with focal features.  The treating professional 
ordered MRI testing and suggested that the veteran try 
injectable medication.  Record of MRI testing subsequent to 
the neurological consultation indicates no structural reason 
for the new headache type.

A statement submitted by the veteran, dated in April 2006, 
indicates that the veteran reported that he experienced at 
least four or five migraine headaches each month.

While treatment records dated in the year prior to May 18, 
2006 reflect complaints associated with the veteran's 
service-connected migraines, the records do not reflect 
complaints or treatment for very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  There is evidence of record of 
three instances of treatment in August 2005 during which the 
veteran complained of severe pain related to his migraines.  
There is also evidence of record of one instance of treatment 
in February 2006 during which the veteran complained of 
severe pain related to his migraines.  However, there is no 
evidence of record that over the twelve months between May 
18, 2005 and May 18, 2006, the veteran experienced very 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  Significantly, 
there is no evidence that any treating professional described 
the veteran's migraines as very frequent, completely 
prostrating, or prolonged.  

The Board does not question the veteran's sincerity as to his 
belief that the symptomology of his service-connected 
migraines warranted a 50 percent disability rating effective 
earlier than May 18, 2006.  The Board also does not question 
the veteran's sincerity in his description of the severity of 
the pain associated with his migraines.  However, the Board 
finds that four instances of treatment for severe pain 
related to migraines over twelve months does not meet the 
criteria for a 50 percent disability rating for service-
connected migraines effective earlier than May 18, 2006.

Because treatment records dated in the year prior to May 18, 
2006 do not demonstrate evidence of very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability, the veteran is not entitled to an 
earlier effective date based upon any clinical evidence in 
the year prior to May 18, 2006.

The second question before the Board is whether the effective 
date for the grant of service connection based upon an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A.                   § 5110(b)(1) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(b) (2008).  In this case, the date 
entitlement arose is May 18, 2006, the date upon which 
evidence of record indicated an increase in severity of the 
veteran's service-connected migraines sufficient to warrant 
an increased disability rating.  The date of receipt of the 
equivalent to a claim for an earlier effective date is July 
20, 2006, the date of the veteran's Notice of Disagreement.  
Thus, the later of the two dates, May 18, 2006, and July 20, 
2006, is July 20, 2006.  

In sum, there is no evidence of record indicating that the 
veteran's symptomology of service-connected migraines met the 
diagnostic criteria for a 50 percent disability rating in the 
year prior to May 18, 2006.  Further, the later of the date 
entitlement to the 50 percent disability rating for service-
connected migraines arose, May 18, 2006, and the date of 
receipt of the equivalent to a claim for an earlier effective 
date, July 20, 2006, is July 20, 2006.  Thus, the Board finds 
that an effective date earlier than May 18, 2006 for the 50 
percent disability rating for service-connected migraines is 
not warranted. 

As the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a pulmonary condition, to include as 
secondary to asbestosis, is denied.

An effective date earlier than May 18, 2006 for the 50 
percent disability rating assigned to service-connected 
migraines is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).

The veteran contends that he has PTSD related to alleged 
service stressors aboard a ship near the Republic of Vietnam, 
warranting service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f).  The veteran's service personnel records indicate 
that he was assigned to the USS Agerholm, in official waters 
of the Republic of Vietnam during intermittent periods from 
August 1970 to November 1971.  The veteran's military 
occupational specialty is listed as mail clerk.  The 
veteran's service personnel records, including his service 
separation form, show no awards or decorations for combat 
service.  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

Post-service medical records show that the veteran received 
psychiatric treatment in as early as 1993, and that he was 
diagnosed with PTSD by the VA in as early as June 2005, 
subsequent to a positive PTSD screening result dated in 
November 2004. 

The veteran's claim of entitlement to service connection for 
PTSD was denied by the RO in a January 2005 rating decision 
on the basis that his alleged stressors had not been 
verified, and no medical evidence of record indicated 
diagnosis or treatment of PTSD.  In his June 2004 PTSD 
Questionnaire, the veteran reported that while aboard the USS 
Agerholm in August or September 1971 near Binh Thuy, South 
Vietnam, he was asked to volunteer to visually search for 
remains, to include bodily remains, of several Naval planes 
that had collided in-flight.  The veteran reported that he 
observed at least one pilot's helmet with part of a head or 
brain matter inside.  The veteran reported that he observed 
parts of the planes, pilot's clothing, and pilot's body 
parts.  

The veteran also reported that while aboard the USS Agerholm, 
from October 14, 1970 to October 16, 1970, in transit from 
the Republic of Vietnam to Hong Kong, he experienced sixty-
knot winds and forty-foot seas during Typhoon Joan.  The 
veteran reported that he was uncertain if he was going to 
survive the typhoon, as he had to strap himself into his 
bunk, work station, or mess hall.  The veteran reported that 
the ship was literally lost at sea with no radar or radio 
communication, and that he was later told that the people 
aboard ship had been previously listed as lost at sea and 
presumed dead.

These are stressors that may be capable of verification, and 
an attempt at verification may be made on this basis.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (mortar/rocket 
attack may in some cases be a satisfactory stressor for 
PTSD).

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because no attempt 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the RO should attempt to verify the listed stressors through 
JSRRC.  

Further, the Board notes that upon VA examination dated in 
May 2006, the examiner opined that the veteran's current 
symptomology did not support a diagnosis of PTSD.  However, 
medical evidence of record indicates that the veteran had 
been diagnosed and received VA treatment for PTSD on a number 
of occasions.  Thus, it remains unclear to the Board if a 
current diagnosis of PTSD is appropriate in this case.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, on 
remand, the RO/AMC should provide the veteran with VA 
examinations and specific medical opinions as to the 
veteran's current psychiatric conditions, to include claimed 
PTSD and depression, and the veteran's current 
gastrointestinal condition/ulcers, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  Specific 
requests should be made for casualties 
and equipment loss resulting from an 
in-flight collision of Naval planes 
near Binh Thuy, South Vietnam during 
August or September 1971.  Specific 
requests should be made for the 
occurrence of Typhoon Joan in October 
1970.  If more detailed information is 
needed for such research, the veteran 
should be given the opportunity to 
provide it.  If a negative response is 
received from the JSRRC, the veteran's 
file should be properly documented in 
this regard.

2.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether claimed PTSD is 
found present, and is related to the 
veteran's military service.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present, including depression and/or 
dysthymia.  Any further indicated 
special studies, including 
psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD 
to include depression, or in addition 
to PTSD, the examiner should offer an 
opinion as to the etiology of the non-
PTSD psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD 
to include depression, is related to 
the veteran's period of military 
service.  The examiner should also 
offer an opinion whether it is at least 
as likely as not that any currently 
demonstrated psychiatric disorder, to 
include depression, is related to PTSD 
caused by one or more of the verified 
in-service stressors, if, as discussed 
above, such diagnosis is appropriate. 

e.  The claims file must be properly 
documented regarding any notifications 
to the veteran as to the scheduled 
examination, and the veteran must be 
advised of the consequences of failing 
to report to the examination.  See 
38 C.F.R. § 3.655 (2008).

3.  Schedule the veteran for a VA 
examination by an appropriate physician 
to ascertain the etiology of any 
current gastrointestinal 
condition/ulcers.  The examiner should 
note all relevant pathology associated 
with the veteran's gastrointestinal 
system.  The examiner should 
specifically opine as to whether it is 
at least as likely as not that any 
current gastrointestinal condition is 
related to the veteran's period of 
military service.  The examiner should 
also specifically opine as to whether 
it is at least as likely as not that 
any current gastrointestinal condition 
is related to PTSD caused by one or 
more of the verified in-service 
stressors, if, as discussed above, such 
diagnosis is appropriate.

a.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated tests, 
including x-rays, should be conducted.  A 
complete rationale for any findings and 
opinions expressed should be included in 
the examination report.

b.  The claims file must be properly 
documented regarding any notifications 
to the veteran as to the scheduled 
examination, and the veteran must be 
advised of the consequences of failing 
to report to the examination.  See 
38 C.F.R. § 3.655 (2008).

4.  Then, readjudicate the claims of 
entitlement to service connection for 
PTSD; a gastrointestinal 
condition/ulcers, to include as 
secondary to PTSD; and depression, to 
include as secondary to PTSD.  If the 
actions remain adverse to the veteran, 
provide the veteran and any 
representative with a Supplemental 
Statement of the Case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2008) failure to 
cooperate by attending the requested VA examinations may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


